Title: To James Madison from Louis-Philippe Gallot de Lormerie, 24 February 1802 (Abstract)
From: Lormerie, Louis-Philippe Gallot de
To: Madison, James


24 February 1802, Philadelphia. Recalling their discussion of the welfare of the country when JM was in Philadelphia, hopes JM will accept a plan he has formed for the peace and prosperity of the southern states. More than ever foreign enemies can now excite the blacks to a revolt which would affect the union and its finances in ways that cannot be foreseen. Has no other interest in the South but that of the general good. Requests in recompense for his efforts a letter on his behalf from JM to Thomas Todd, clerk of the Court of Appeals at Frankfort, Kentucky, to whom he has written three times with no response. Seeks to know if 5,277 acres of land in Hardin County, Kentucky, was not registered in someone else’s name before his own registration of it in 1797 and, secondly, the date and wording of the registration for that land or a larger tract that previously belonged to Henry Banks of Richmond and Richard Claiborne. His fortunes have been greatly changed by paper money, and the suppression of his office in France without reimbursement leaves these lands his sole support for his old age. Admits in a postscript that people will say his plan is useless and that the terror of black insurrection is fanciful, but he urges adoption of the precautions. In 1785 and 1787 he foresaw the famine of 1789–95 in France and warned officials, who claimed want of finances. Argues that officials concerned with the present can sometimes be blind to future dangers; thus, it is not necessary for him to prove that the blacks in the South will revolt and massacre the population. His plan tends to prevent or to discover plots by impressing on blacks the salutary terrors of religion. Has now fulfilled his obligation. In another postscript requests JM to return the plan for the southern states if it is not adopted or to send him a copy in English if it should be adopted. Also asks JM to send the other communication, entitled “Wool, far more important than cotton,” to the editor of the Aurora.

 

   RC and enclosures (DNA: RG 59, ML). RC 5 pp.; written in French, except for second postscript, which is written in English on a small piece of paper. For enclosures, see nn. 2–4.


   Lormerie claimed to be a member of the agricultural societies of London and Paris, and he had corresponded with Jefferson during the latter’s tenure as U.S. minister to France. In 1787 Lormerie had purchased Kentucky land through Samuel Blackden in France, and JM became involved in Lormerie’s subsequent efforts to register the land in Virginia (see Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 11:528, 554–55, 15:155, 478; Samuel Emlen, Jr., to JM, 17 Aug. 1792, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:353 and n. 1).


   Lormerie enclosed his “Plan pour la Sureté & prospèrité des Etats du Sud, de l’union” (2 pp.; in French), which maintained that the best security for the southern states against slave insurrections similar to those that had occurred in Surinam and Saint-Domingue was religion. He advocated sending American missionaries to the slaves to instruct them in the divinely ordained nature of their work as well as to warn them of divine punishment in the event of their failure to fulfill their duties. Lormerie also believed that masters should be similarly enlightened about the need to treat their slaves in a humane fashion by not depriving them of the benefits of religion. To the objection that there would not be enough missionaries for the task, Lormerie responded that any pious or virtuous person could be a missionary, and he pointed to the example of a Philadelphia cabinetmaker of his acquaintance who performed good works by his preaching and exhortations. A few such men in every county, he believed, would suffice, and they should, moreover, be paid by the U.S. if the legislatures of the southern states failed to provide for their expenses. The cost would be less than the loss of revenue that would result from slave insurrections.


   Lormerie enclosed a note in English (1 p.) containing similar questions about his Kentucky land.


   Lormerie enclosed a note headed “highly important,” dated 25 Feb. (2 pp.; in English), in which he claimed that the cultivation of wool would be more beneficial to the U.S. than that of cotton. He pointed out that British policy tended to destroy wool and linen manufactures in the U.S. and that wool supported a greater range of industries with less harm to the land than did cotton. He believed that the cultivation of cotton should be confined to the southern states of the U.S.

